COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §               No. 08-16-00188-CR
 KORBEN MICHAEL CZIBIK,
                                                 §                  Appeal from the
                   Appellant,
                                                 §                426th District Court
 v.
                                                 §               of Bell County, Texas
 THE STATE OF TEXAS,
                                                 §                   (TC# 75482)
                   State.
                                                 §

                                            ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s Record and 3 volumes of the Reporter’s Record, via U. S. mail, to the

Senior Warden, of the Clemens Unit, 11034 Highway 36, Brazoria, Texas, 77422, for use by the

Appellant Korben Michael Czibik, # 02074578. The Warden or designated custodian of records

shall make this record available to the appellant for purposes of preparing his appellate brief.

Appellant’s Pro Se brief shall be due in this office on or before November 12, 2016. The hard

copy of this record does not need to be returned to this Court. Further, please note that copies of

the exhibits are not provided and only a copy of the Index (Volume 4 of 4 of the Reporter’s

Record) has been provided.

       IT IS SO ORDERED this 13th day of October, 2016.



                                              PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.